         Case 1:16-cv-12217-FDS Document 292 Filed 03/05/19 Page 1 of 5



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

________________________________________________
                                                )
JOSE PINEDA, JOSE MONTENEGRO, MARCO             )
LOPEZ, and JOSE HERNANDEZ on behalf of          )
themselves and all others similarly situated,   )
                                                )                C.A. No. 1:16-cv-12217
              Plaintiffs                        )
                                                )
              v.                                )
                                                )
SKINNER SERVICES, INC. d/b/a SKINNER            )
DEMOLITION, THOMAS SKINNER, DAVID               )
SKINNER, ELBER DINIZ and SANDRO SANTOS          )
                                                )
              Defendants.                       )
________________________________________________)

                     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’
                      MOTION TO REFORM FLSA COLLECTIVE

       The Plaintiffs’ Motion to Reform FLSA Collective (“Motion to Reform”) is an improper

attempt to create a Fair Labor Standards Act (“FLSA”) collective that does not exist. As set

forth in detail in the Defendants’ Opposition to Plaintiffs’ Motion for Class Certification and

Cross-Motion to Decertify FLSA Collective Action (the “Opposition and Cross-Motion”) filed

on January 25, 2019 as Document 242, and incorporated by reference as if fully set forth herein,

Skinner Services, Inc.’s (“Skinner Demolition”) demo team members are not similarly situated

and Plaintiffs’ motion will not remedy that fact. Rather, resolution of the FLSA collective

members’ claims involves individualized inquiry into the manner in which each specific

demolition team demo team member commuted to and from work, the geographic area travelled

to and from, the specific activities performed as part of that commute, whether that demo team

member was a driver or passenger, and whether specific individualized instructions were given

to that particular demo team member by his supervisor. The answers to these inquiries will vary
         Case 1:16-cv-12217-FDS Document 292 Filed 03/05/19 Page 2 of 5



by individual class member.

        Moreover, in their Motion to Reform, the Plaintiffs fail to set forth how, specifically, they

intend to notify the FLSA collective members that their claims will be dismissed, how new

putative members will opt in, and whether a new notice and new opt-in period is required.

        In their Motion to Reform FLSA Collective, the Plaintiffs contend that when discovery

indicates a subgroup is not similarly situated to the rest of the FLSA collective, that collective

must be reformed to exclude such group. O’Brien v. Ed Donnelly Enter., Inc., 575 F.3d 567, 586

(6th Cir. 2009). To state that a collective must be reformed to exclude such group is unsuitable.

Although courts have the discretion to address concerns regarding the collective, courts do not

address reformation as the appropriate recourse. The Plaintiffs incorrectly addressed the holding

set forth by the court in O’Brien. The court in O’Brien examined the option of partial

decertification as being a possible remedy and its importance in being considered because it

“counters the argument that a collective action must be totally decertified if some members are

not similarly situated to others.” Id. It is the partial decertification of a collective, not

reformation, that is addressed in O’Brien. Id.

        Contrary to the Plaintiffs’ analysis, despite a court’s tools and authority to address

concerns regarding the “appropriate contours of the putative class,” Plaintiffs should prove their

assertions in a properly-brought motion for class certification, and a District Court may redefine

such a class during the certification process. Manning v. Boston Medical Center Corp., 725 F.3d

34, 60 (1st Cir. 2013) citing Cf. Fengler v. Crouse Health Found., Inc., 595 F.Supp.2d 189, 197

(N.D.N.Y. 2009). For example, in Bouaphakeo v. Tyson Foods, Inc., the plaintiffs

acknowledged that the court may limit the collective action class to meet the similarly situated

standard, and this was well within the court’s discretion to refine the plaintiffs’ proposed



                                                   2
         Case 1:16-cv-12217-FDS Document 292 Filed 03/05/19 Page 3 of 5



collective action class. Bouaphakeo v. Tyson Foods, Inc., 564 F.Supp.2d 870, 900-01 (N.D.

Iowa 2008). This differs from the facts before us as the Plaintiffs are seeking modification to the

collective class after the court has already conditionally certified it and after the Plaintiffs have

opted-in. In fact, the Plaintiffs have failed to move to certify the conditionally certified FLSA

collective.

       Courts have held that actions may be decertified if the record reveals that the Plaintiffs

are not similarly situated. The court in Myers v. Hertz Corp. stated that in the event that the

record reveals plaintiffs who have opted-in are in fact not “similarly situated,” the action may be

decertified and the “opt-in plaintiffs’ claims may be dismissed without prejudice.” Myers v.

Hertz Corp., 624 F.3d 537, 555 (2nd Cir. 2010) see also Puglisi v. TD Bank, 998 F.Supp.2d 95,

100 (E.D.N.Y. 2014) citing Realite v. Ark Restaurants Corp., 7 F. Supp. 2d 303, 308 (S.D.N.Y.

1998) (if discovery reveals that the putative class members are in fact not similarly situated…the

court may decertify the class or divide the class into subgroups). This contradicts the Plaintiffs’

assertion that the collective must be reformed to exclude such a group when discovery indicates

a subgroup is not similarly situated.

                                          CONCLUSION

       Accordingly, because the Plaintiffs’ Motion to Reform is not the appropriate remedy for

the lack of similarly situated Plaintiffs, their Motion should be denied.




                                                   3
        Case 1:16-cv-12217-FDS Document 292 Filed 03/05/19 Page 4 of 5




                                          Respectfully submitted,

                                          SKINNER SERVICES, INC., d/b/a
                                          SKINNER DEMOLITION,
                                          THOMAS SKINNER, DAVID
                                          SKINNER, ELBER DINIZ and
                                          SANDRO SANTOS,
                                          By their attorneys,

                                          /s/ Michael B. Cole
                                          Gregory J. Aceto (BBO# 558556)
                                          aceto@acetolegal.com
                                          Michael B. Cole (BBO# 679596)
                                          mcole@acetolegal.com
                                          ACETO, BONNER & COLE, P.C.
                                          One Liberty Square, Suite 410
                                          Boston, MA 02109
                                          (617) 728-0888



Dated: March 5, 2019




                                      4
         Case 1:16-cv-12217-FDS Document 292 Filed 03/05/19 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was filed electronically and served

by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by email to

all parties by operation of the court’s electronic filing system or by mail to anyone not able to

accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access this

filing through the court’s CM/ECF System.



                                              /s/ Michael B. Cole
                                              Michael B. Cole (BBO# 679596)
                                              mcole@acetolegal.com
                                              ACETO, BONNER & COLE, P.C.
                                              One Liberty Square, Suite 410
                                              Boston, MA 02109
                                              (617) 728-0888




                                                 5
